Citation Nr: 0031114	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-51 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for alcohol abuse secondary 
to service connected dysthymic disorder with post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran, who had active service from 
January 1955 to December 1956 and from December 1965 to 
November 1971, appealed that decision.


REMAND

A February 1972 rating decision granted service connection 
for an anxiety reaction, but at a noncompensable rate.  The 
level of industrial impairment has varied since that time, 
and his evaluation has been rated accordingly.  A May 1995 
rating decision granted service connection for PTSD, finding 
that this disability was part and parcel of the veteran's 
service connected psychiatric disability.  That rating 
decision also granted a 100 percent evaluation for the 
veteran's psychiatric disability, which is now characterized 
as a dysthymic disorder with PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310(a) (2000).  In 
this claim, the veteran is asserting that his diagnosed 
alcohol abuse is a result of his service connected dysthymic 
disorder with PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) held in Barela v. Brown, 11 Vet. App. 280 (1998) that 
while compensation for substance abuse as a disability may 
not be paid, as such is considered willful misconduct, 
service connection on a secondary basis may still be granted.  
The Court offered as a rationale to support that decision 
that applicable laws and regulations did not explicitly ban 
service connection, only compensation, and further, benefits 
other than compensation result from service connection.  A 
distinction between compensation and service connection was 
thus drawn.  See generally, 38 U.S.C.A. §§ 105, 1110, 1131 
(West 1991); 38 C.F.R. § 3.301(c)(3) (2000).  

The claims file is replete with references to the veteran's 
long-standing problems with alcohol.  Amended 38 U.S.C.A. 
§ 5107 provides that the VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Board finds that an 
examination in this claim may indeed substantiate that the 
veteran currently has an alcohol abuse disorder that is the 
result of his service connected psychiatric disorder.  Public 
Law No: 106-398 (October 30, 2000).  In light of the above, 
this claim is REMANDED for the following:

1.  The veteran should be afforded a 
comprehensive psychiatric examination for 
the purpose of determining whether the 
veteran has a chronic alcohol disability 
that can be related to his service 
connected dysthymic disorder with PTSD.  
Any and all tests deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to offer an opinion 
as to whether any currently diagnosed 
alcohol abuse disorder, if present, is 
related to the veteran's service 
connected psychiatric disorder.  The 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2000), the claims file must 
be made available for review.

2.  When the development requested has 
been completed, the case should again be 
reviewed and adjudicated by the RO on the 
basis of the additional evidence.  If any 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


